Order entered November 10, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00475-CR
                                     No. 05-15-00476-CR

                          EUGENE ANTHONY LYNCH, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F13-51985-Q, F14-000063-Q

                                           ORDER
       The Court has before it appellant’s pro se motion to compel the trial court for production

of records and documents under the Michael Morton Act. Appellant’s attorney filed a motion to

withdraw as counsel and an Anders brief in support of the motion. Appellant’s response to the

motion is due by December 23, 2015. Appellant has been provided the trial court record and

may not raise issues outside of the record. Accordingly, we DENY appellant’s November 9,

2015 pro se motion.

       On September 29, 2015, we ordered the trial court to file certifications of appellant’s

right to appeal from the hearing on the motions to adjudicate guilt within ten days. To date, we
have not received the certifications, nor have we received any correspondence regarding the

status of those certifications.

        Accordingly, we ORDER the Honorable Tammy Kemp, Presiding Judge of the 204th

Judicial District Court, to file the certifications of appellant’s right to appeal from the hearing on

the motions to proceed to adjudication of guilt by WEDNESDAY, NOVEMBER 18, 2015.

        We DIRECT the Clerk to send copies of this order to the Honorable Tammy Kemp,

Presiding Judge, 204th Judicial District Court and to counsel for all parties.

        We DIRECT the Clerk to send a copy of this order, by first-class mail, to Eugene Lynch,

TDCJ No. 623845, Neal Unit, 9055 Spur 591, Amarillo, Texas 79107.

                                                      /s/     ADA BROWN
                                                              JUSTICE